On Motion for Rehearing Granted

PER CURIAM.
We hereby grant respondent’s motion for rehearing, withdraw our opinion dated July 13, 2005, and substitute the following:
Upon consideration of Valtec’s motion for rehearing, we exercise our discretion to deny Precision’s Petition for Writ of Mandamus. Dickinson v. Stone, 251 So.2d 268 (Fla.1971)(mandamus is not awarded as a matter of right, but in the exercise of sound judicial discretion); O’Brien v. O.W. Campbell, 118 So.2d 672 (Fla. 3d DCA 1960)(accord).